Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 2 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 29th day of July, 2015, the
cause on appeal to revise or reverse the judgment between

SHAWN JONES, Appellant                               On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-14-01268-CV          V.                       Trial Court Cause No. CC-14-02924-B.
                                                     Opinion delivered by Justice Myers, Justices
AURORA HOBBS, Appellee                               Fillmore and Evans participating.

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Aurora Hobbs recover the costs of this appeal from appellant Shawn
Jones.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 8th day of October, 2015.




                                                                       LISA MATZ, Clerk